I concur in the judgment, for the reason that the injunction should have been denied upon the first ground suggested in the opinion, — viz., that there can be no doubt under the evidence that the sole object of the application for an injunction in this proceeding was the protection of the houses of prostitution maintained in violation of the laws of the state, and that plaintiff's claim that his cigar and restaurant business, established and maintained by him within the gates of a place otherwise devoted wholly to the open and notorious carrying on of an unlawful occupation, is being injured by the acts of the police, is a mere pretense in furtherance of the object of protecting such unlawful occupation against the officers of the law, a pretense with no other foundation in fact than that his business will be injured by the suppression of the places maintained in violation of law. Under such circumstances he can have no standing in a court of equity. It would not be claimed that the keepers or inmates of these houses of prostitution could obtain an injunction restraining the doing of acts designed to impede them in accomplishing violations of the penal laws of this state. It needs no citation of authorities to substantiate the elementary proposition that equity will not stretch forth a helping hand for the purpose of aiding one in committing a crime. The plaintiff here stands in no better position than would the keepers and inmates of these houses. He is simply their representative. While avowedly seeking to protect himself in the carrying on of a lawful business, he is in reality simply asking a court of equity to prevent the suppression of places maintained in violation of law. That his business will be injured by the suppression of these places is of course no ground of complaint of which a court of equity will take cognizance. It would hardly be claimed that one is entitled to have criminal conduct continued in order that he may profit thereby.
Henshaw, J., concurred with Angellotti, J.